Citation Nr: 0700764	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  96-42 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and anxiety disorder.  



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1967 to 
September 1970.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision by the Seattle Regional Office (RO) of the 
Department of Veterans Affairs.  In September 2000, the Board 
remanded the claim for further development.  In March 2003, 
the Board undertook additional development of the evidence 
under authority then in effect.  In August 2003, the case was 
remanded for further notice, additional development, and for 
the RO to be afforded initial consideration of additional 
evidence received.  In August 2005, the Board remanded the 
claim to obtain Social Security records.  


FINDING OF FACT

The veteran has no current diagnosis of an acquired 
psychiatric disorder, to include PTSD and anxiety disorder.
.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and anxiety 
disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (f), 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Service connection for the veteran's claims was initially 
denied as not well-grounded, but was thereafter reconsidered 
on the merits, and well-groundedness is not an issue.  The 
veteran has been advised of VA's duties to notify and assist 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  February 2004 (pursuant to 
the August 2003 Board remand) and September 2005 VA letters 
explained what the evidence needed to show to substantiate 
the claim.  It also explained that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, including medical records, employment records or 
records from other federal agencies but that it was 
ultimately his responsibility to ensure that records were 
received by VA.  While the February 2004 and September 2005 
letters did not advise the veteran verbatim to submit 
everything he had pertinent to his claim, it explained the 
type of evidence necessary to substantiate his claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The February 2005 rating decision, 
and the December 2002, May 2004, and August 2006 supplemental 
statements of the case (SSOC's), provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  Although the veteran was not 
provided notice regarding criteria for rating the disability 
at issue and effective dates of awards (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)), a lack of such notice 
is not critical, as such notice only becomes relevant if 
service connection is granted. 
  
While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  Proper 
notice was provided by the RO and Appeals Management Center 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.

Regarding the duty to assist, the record includes service 
medical records (SMRs) and private medical records.  VA 
arranged for a VA examination in June 1994, October 1995, 
April 2000, and June 2003.  The veteran has not identified 
any further records and there is no indication that any 
pertinent evidence remains outstanding.  All notice and duty 
to assist requirements are substantially met as to the matter 
being addressed on the merits.  The veteran is not prejudiced 
by the Board's review of this matter on the merits at this 
point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

Service medical records, including an August 1970 separation 
examination are negative for any complaints, treatment, or 
diagnoses of a psychiatric disorder.  On discharge 
examination in August 1970, the veteran was psychiatrically 
normal and was found qualified for discharge.  Service 
personnel records reflect that the veteran served in the US 
Army from December 1967 to September 1970.  He was trained as 
an air traffic controller and served in Vietnam from 
September 1968 to July 1970 with the 4th Aviation Battalion 
attached to the 4th Infantry Division.  

Post service medical records include 1983 to 1999 treatment 
records from Steven County Counseling Services.  An August 
1983 substance use intake form included a diagnosis of middle 
stage alcoholism and delayed stress.  An October record that 
appeared to be from 1983 indicated that the veteran attended 
outpatient therapy to work on issues of substance abuse and 
PTSD.  April 1985 "Rap Group" progress notes indicated that 
he shared his military experiences and present problems with 
the group.  The counselor noted that there was no indication 
of severe problems or trauma associated with Vietnam.  The 
problem appeared to be around his relationship with his 
alcoholic father.  An April 1986 record indicated that the 
veteran worked through the bulk of his PTSD matters through 
group sessions.  A May 1994 treatment record included the 
multi-axial diagnosis of Axis I - major depression with 
psychotic features, in remission, history of alcohol 
dependence; Axis II - none; Axis III- thrombophlebitis of the 
left leg with a history of a clot in the heart which required 
cardiac surgery; Axis IV - 4 - severe; and Axis V - GAF of 
60, the highest in the past year was 60.  An October 1999 
record diagnosed the veteran with anxiety disorder, not 
otherwise specified.  

March 1988 to November 1993 treatment records from Sacred 
Heart Hospital showed that the veteran was admitted in March 
1988 for complaints of depression, with suicidal thoughts.  
It was noted that he was referred by a mental health 
professional.  He indicated that he had been depressed for 
three months and had been thinking of suicide.  Recent 
stresses included a lack of ability to find suitable winter 
time employment, and the inability to support himself and his 
wife.  He and his wife were separated and he was living in a 
remote cabin and had problems with alcoholism.  He indicated 
that his alcoholism was not too bad lately; however, he drank 
heavily a couple of days prior to his admission and broke a 
lot of things in his cabin.  He felt that he should come to 
the hospital.  During his stay he was involved in individual 
and group milieu therapy.  His diagnoses at discharge were 
status post acute depression, episodic alcohol abuse, 
possible borderline personality disorder, and marital 
disorder.  A July 1992 record indicated that the veteran had 
multiple pulmonary embolus and deep vein thrombosis.  Surgery 
was required.  The report also referred to depression and 
history of alcohol abuse.  

1993 to 1994 records from Eastern State Hospital indicated 
that the veteran was admitted from the Stevens County Jail 
after banging his head on the wall numerous times and causing 
it to bleed.  He was taken to the emergency room and said 
that the devil had invaded his body and that the spirits were 
coming out of the ground.  He expressed that he was going to 
somehow kill himself.  He had been arrested after having been 
found living in a cabin that he had broken into several days 
previously.  When arrested, he had a firearm in his 
possession, but apparently made no threats to others.   It 
was determined that he would be placed in the community and 
community support for a conditional release under a 
commitment for criminal insanity status.  His multiaxial 
diagnosis at discharge was: Axis I - major depression with 
psychotic features, in remission and substance dependence, 
alcohol; Axis II - schizotypal personality disorder; Axis 
III- status post heart surgery form blood clots, history of 
extensive thrombophlebitis, history of tonsillectomy; Axis IV 
- 3 - moderate chronic coronary insufficiency; and Axis V - 
Global Assessment of Functioning (GAF), past unknown, current 
70.  The veteran was subsequently readmitted to wait for 
aftercare arrangements as he had been acquitted of Second 
Degree Malicious Mischief by reason of insanity in January 
1994.  

June 1994 VA examination by a medical doctor noted that the 
veteran divorced in 1990 after 15 years of marriage, he 
indicated that he gave up on the marriage, drank heavily, and 
had been physically abusive on at least two occasions.  He 
also felt that there was mental abuse involved.  It was noted 
that he was involved in an intensive outpatient alcohol 
treatment program three times a week and attended Alcoholics 
Anonymous two times a week.  His memory was good in some 
areas and was poor when it came to Vietnam.  He indicated 
that he was an air traffic controller at Long Bin, but was 
removed from the tower when he could not keep track of 
aircraft properly due to a lack of concentration.  He never 
fired a shot in Vietnam, but was fearful the entire time he 
was there.  He indicated that he extended his time because he 
did not want to come back to the States and conform to the 
rules and regulations, spit and polish, at a regular Army 
post.  He indicated that he never actually lost a close 
friend or was involved in combat, but lived in fear during 
his two years there.  Most of his problems were attributable 
recently to alcohol and he reported that he learned to drink 
while he was in the service.  He had very few symptoms of 
PTSD.   

June 1994 VA examination by a social worker noted that the 
veteran's claims file was available.  The veteran indicated 
that he served in Vietnam for 22 months.  He worked in an air 
control tower, but was removed from that position.  He 
claimed he came under fire and was shelled by both artillery 
and mortars, but he was not in active combat.  He was 
inclined to drink a lot and was involved in what he called 
the marijuana culture.  History revealed that since service, 
he had not maintained a job for any appreciable length of 
time.  The examiner noted that during the interview, the 
veteran was unable to give many symptoms that would be 
consistent with the criteria for PTSD.  

The Minnesota Multiphasic Personality Inventory (MMPI) showed 
a high D score and a fairly high PD score as well as elevated 
PT and SC scores.  Part of the interpretation was as follows:  
some original, unusual, eccentric qualities might be present 
in his thinking.  These individuals are often seem as 
relating poorly and tend to escape from reality pressures and 
their own unacceptable impulses through withdrawal and need 
fulfillment fantasies.  Moderate to severe levels of anxiety 
and tension make simple routine tasks difficult.  Such 
individuals are often described as chronically worrisome, 
apprehensive, rigid, and meticulous.  His use of repression 
and denial is either ineffective or at best wards off 
psychological discomfort at the cost of considerable psychic 
energy with resultant rigidity.  Such individuals are often 
described as insightless, immature, dependent, egocentric, 
suggestible, and demanding.  His interest patterns are 
somewhat different from those of the average male and reflect 
a passive, noncompetitive personality.  He is likely to be 
reserved and somewhat uncomfortable in unfamiliar social 
situations and rather hard to "get to know."  Similar 
persons are described as shy, timid, and retiring.  The PTS 
sub score was above the critical level.  The MAC score was 
above the critical level.  The Beck Depression scale was 7 
and was consistent with the absence of clinically significant 
depression.  The Millon Clinical Multiaxial Inventory (MCMI) 
profile was considered valid.  No score was above 70, and the 
highest was alcohol abuse.  

The examiner indicated that the veteran did not meet the 
criteria of PTSD.  His history suggested heavy alcohol 
dependence and the use of multiple other substances.  The 
examiner's multiaxial assessment was as follows: Axis I - 
alcohol dependence, many years of heavy alcohol consumption; 
polyactive substance dependence not otherwise specified, and 
multiple use of many other mind-altering substances; Axis II 
- personality disorder not otherwise specified avoidant and 
dependent features were noted; Axis III - history of 
pulmonary thrombosis and cardiac thrombotic problems; history 
of fracture of foot; Axis IV - GAF score of 50.  

An August 1994 Social Security Administration determination 
indicated that the included records showed that the veteran 
had a primary diagnosis of an Affective disorder and a 
secondary diagnosis of personality disorder.  

An October 1995 VA examination indicated that the veteran's 
claims file was reviewed.  The examiner noted a psychiatric 
history of treatment at Sacred Heart Medical Center in 1988 
and at Eastern State Hospital in 1993 for alcoholism and 
depression.  He admitted to drinking from age 14, and 
indicated that this became more so when he was in the 
military.  He also admitted to use of pf PCP, LSD, mescaline, 
hashish, cocaine, and admitted having delirium treatments 
(DTs) and black outs from alcohol.  It was noted that his 
father was an alcoholic and most of the men in his family 
were and are alcoholics.  He was on probation for malicious 
mischief and spent 6 months at Eastern State Hospital.  He 
indicated that his diagnosis at the time was "schizophrenic 
tendencies", but he attributed his extremely inappropriate 
behavior due to being drunk.  At that time he was drinking 
two to three six packs of beer a day and had a number of 
blackouts.  He indicated that he received Social Security 
Disability.  The examiner indicated that the veteran showed 
no real signs of PTSD other than living in a remote are by 
choice.  His alcohol problems were now under control and he 
admitted that he had many other family members who also had 
the same problem.  He had some paranoia in regards to the 
legal system; however, he showed no real evidence of mental 
disorders and certainly was not manic depressive.  A family 
history indicated that his father was admitted to psychiatric 
hospitals on several occasions.  He stated that his parents 
divorce really affected him (he was 13 at the time).  He 
underwent MMPI and MCMI testing.  Ultimately his multiaxial 
diagnoses were as follows: Axis I - history of alcohol and 
polysubstance dependence, now in remission; Axis II - mixed 
character disorder, which included histrionic and 
narcissistic and borderline traits; Axis III - status post 
pulmonary embolism; and Axis IV - GAF score of 50.  

In a September 1998 statement, the veteran described his 
military experiences while he served in Vietnam.  He reported 
that a soldier committed suicide in January or February 1968 
while at Basic Training with CO B 1st BN 2nd BDE at Fort Lewis 
WA.  He was unable to provide a name of the soldier killed, 
but stated that the soldier had fired a rifle into his mouth.  
He also indicated that while in Vietnam, a fellow soldier 
named "[redacted]" was killed at Firebase Oasis along with 
three other air traffic controllers during an attack by an 
NVA battalion.  The veteran was not present during this event 
but stated that he knew the soldier while training to be an 
air traffic controller at Keesler AFB, Miss.  The veteran 
also reported that in April 1969, he was transferred south 
and held at Long Binh for several days awaiting his new post 
which was in Long Thanh during this time his position was 
attacked and 13 soldiers were killed.  He was assigned AVN 
SPT DET USARPAC-RVN at this time.  

A November 1998 letter from the Department of the Army stated 
that there would be a delay in furnishing information 
relative to the veteran's military service while he was in 
Vietnam.  A final letter from the Department of the Army, 
dated in January 2000, provided operational reports from the 
165th Aviation Group from April 1969 to July 1969 and an 
extract from the II Field Force Vietnam for a period ending 
April 30, 1969.  The extract documented that the 3rd Infantry 
Battalion Command Post near Long Thanh, the documented base 
camp location of the 365th Avn Spy Det, was attacked by an 
enemy battalion on March 16, 1969.  US Army Casualty files 
showed Specialist Five [redacted] was killed in action on 
May 11, 1969 as a result of fragmentation wound during a 
rocket and mortar attack.  The records confirmed that he also 
worked as an air traffic control tower operator, but the 
available records did not confirm that Mr. [redacted] and the 
veteran attended training together at Fort Rucker, Alabama.  

On April 2000 VA examination, the examiner indicated that 
both the veteran's C-file and medical file were available for 
review.  The examiner noted that the last C & P examination 
for PTSD was conducted in 1995, and therefore this 
examination would focus on the veteran's symptomology and 
functioning since that time.  The examiner noted that he has 
been requested to offer his opinion to the fact that the 
veteran has also been diagnosed with PTSD and major 
depression.  The report indicated that the veteran lived in a 
remote area, had not worked for 10-15 years, and subsisted on 
Social Security pension with some income from his business of 
raising goats and selling goat cheese.  He again described 
his experiences in Vietnam when he worked as an air traffic 
controller and did have to pull guard duty from time to time.  
He also stated that the base camp did get mortared from time 
to time.  He had a problem with drinking but has been sober 
for the most part since 1994.  He was married in the past and 
divorced in 1990 with no relationships since that time.  He 
denied nightmares associated with his Vietnam experiences.  
He acknowledged that he did think about his Vietnam 
experiences on a daily basis, but he did not necessarily 
categorize these as negative or intrusive thoughts.  He did 
feel somewhat angry about his Vietnam experiences due to the 
impact on his life.  He avoided talking about Vietnam with 
others and confirmed some element of survivor guilt.  The 
mental status examination was unremarkable except for 
complaints of some periods of anxiety and disturbed sleep 
pattern, but no references to suicidal ideation.  The 
examiner concluded that although there were some signs and 
symptoms of PTSD the symptom picture was insufficient to meet 
the requirements for a diagnosis of this condition.  The 
examiner commented that although the veteran suffered from a 
degree of depression in the past, he remained largely symptom 
free since that time and there was no connection between his 
depression and his military service.  The diagnosis was 
history of recurrent depression with psychotic features and 
alcohol dependence, in full remission.  

On June 2003 VA examination, the examiner noted that the 
veteran's last VA examination on this issue had taken place 
in April 2000.  A review of his claims file showed that he 
had VA assessments on the same or similar issues dated in 
1994 and 1995.  None of the three assessments yielded a 
diagnosis of PTSD.  His medical file was reviewed prior to 
his examination.  The examiner noted that the results of the 
current assessment are consistent with those contained in the 
examination report dated April 2000.  The veteran reported 
few signs or symptoms of PTSD.  In the past, he had problems 
with depression and alcohol abuse.  However, he had been 
abstinent for at least the past two years.  He continued to 
live a simple lifestyle, but had a number of social 
connections and activities in which he participated.  At the 
time of the assessment, he had no diagnosable Axis I 
disorder.  The examiner noted that no link was found between 
his military experiences and problems in functioning in past 
assessments and this remained the case.  The veteran's 
problems with alcohol existed prior to entering military 
service and persisted throughout his time in service and 
subsequently.  It did not appear to be secondary to any 
service-connected events or disabilities.  The multi-axial 
diagnoses included Axis I - alcohol dependence, in full 
sustained remission, by self report, history of major 
depressive disorder; Axis II - personality disorder, not 
otherwise specified; Axis III - history of deep venous 
thrombosis, hypertension; Axis IV - chronic medical problems; 
and Axis V - GAF, current and past year 55-60.  

III.  Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Service connection may be presumptively established for 
certain chronic diseases, including psychoses, which are 
manifested to a compensable degree within a year after active 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999). 
[Notably, the former and revised criteria for establishing 
service connection for PTSD are substantially the same.  The 
revisions to section 3.304(f) serve primarily to bring that 
regulation in line with the governing statute, 38 U.S.C.A. § 
1154(b), which relaxes certain evidentiary requirements for 
PTSD claimants who have combat-related stressors.]  The 
amended regulation, 38 C.F.R. § 3.304(f) (2006), provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic ad Statistical Manual of Mental Disorders, Fourth 
Edition (DSM - IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Regarding the first element, the Court has stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  In the instant case, 
the Board finds that the veteran does not have clear, 
unequivocal diagnosis of PTSD.  In fact, the weight of the 
evidence is against a finding that the veteran currently has 
PTSD.  Treatment records from Steven County Counseling 
Services did include a diagnosis of PTSD.  However, one of 
the last treatment records from Stevens County Counseling 
Services dated in October 1999, did not include a diagnosis 
of PTSD, but rather diagnosed the veteran with an anxiety 
disorder, not otherwise specified.  Regardless, the prior 
records that did include the diagnosis of PTSD did not 
attribute that disability to any events or injuries in 
service and suggested that the problem was related to the 
veteran's relationship with his alcoholic father (See April 
1985 progress notes).  All five VA psychiatric examinations 
of record (two in 1994, one in 1995, one in 2000, and one in 
2003), including the most recent June 2003 examination, 
indicated that the veteran had some symptoms of PTSD, but did 
not meet the criteria for PTSD.  Also, all five VA 
psychiatric examinations did not include any diagnosis of an 
anxiety disorder.  In any claim seeking service connection, a 
threshold requirement that must be satisfied is that there 
must be competent evidence (a medical diagnosis) that the 
veteran actually has the disability for which service 
connection is sought.  38 U.S.C.A. §§ 1110, 1131; See also 
Hickson v.West, 12 Vet. App. 247 (1999).  Here, the veteran 
does not have a current diagnosis of PTSD or an anxiety 
disorder.  

In regards to any other psychiatric disorders, in April 2000, 
the VA examiner commented that although the veteran suffered 
a degree of depression in the past, he was largely symptom 
free and there was no connection between his depression and 
military service.  At the time of June 2003 VA examination, 
he had no diagnosable Axis I disorder.  The examiner further 
commented that there was no link between the veteran's 
military experiences and problems in functioning in past 
assessments and this remains the case.  In sum, while the 
record contains some medical evidence of a PTSD diagnosis, an 
anxiety disorder, or even another psychiatric disability, it 
is outweighed by the more recent and more substantial medical 
evidence showing no PTSD diagnosis, no anxiety disorder, and 
no current diagnosis of depression, and that there was no 
relationship between his military service and problems with 
functioning.  This latter evidence includes the most recent 
VA examination where the examiner specifically reviewed the 
veteran's claims file before arriving at his conclusion.

Although the most recent VA examination (June 2003) included 
an Axis II diagnosis of a personality disorder, personality 
disorders are not compensable disabilities (diseases or 
injuries) within the meaning of applicable legislation,  
38 C.F.R. §§ 3.303(c) and 4.9, and may not be service-
connected without a showing of superimposed chronic acquired 
psychiatric disability.  Such is not shown.  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD) and anxiety disorder is 
denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


